PER CURIAM.
The defendant Leon Poole appeals his multiple convictions and sentences for armed burglary and four counts of armed robbery entered below based on an adverse jury verdict. The defendant raises two points on appeal, neither one of which has any merit; we, accordingly, affirm.
First, the defendant raises a series of points relating to the introduction in evidence of a police photograph of the defendant and testimony related thereto. The defendant’s expressed concern at trial was that the jury not get the impression that this photograph was a mug shot. As a result, it was established below, by agreement of the parties, that many of the photos in police files are taken of people in the street; the defendant was satisfied with the resolution of the problem he raised and did not further object or move for a mistrial on this issue. He may not now complain that reversible error is presented by the introduction of the photographic evidence. Moreover, no reversible error is presented, in any event, even if the point had been preserved for appeal. See McCall v. State, 463 So.2d 425, 426 (Fla. 3d DCA 1985); Williams v. State, 438 So.2d 152, 153 (Fla. 3d DCA), dismissed, 443 So.2d 981 (Fla.1983); Moore v. State, 418 So.2d 435, 436 (Fla. 3d DCA 1982); Ellison v. State, 349 So.2d 731, 732 (Fla. 3d DCA 1977), cert, denied, 357 So.2d 185 (Fla. 1978).
Second, the defendant raises a series of other points presented as alleged cumulative prosecutorial misconduct relating to the prosecutor’s direct and cross examination of witnesses and final argument to the jury. We will not burden this opinion with an examination of each of these points, as no discussion here is required. Suffice it to say that no prejudicial error of any kind is presented by this plethora of points. See State v. Murray, 443 So.2d 955, 956 (Fla. 1984); Ferguson v. State, 417 So.2d 639, 641-42 (Fla.1982); Francis v. State, 343 So.2d 932, 933 (Fla. 3d DCA 1977).
Affirmed.